Citation Nr: 1627050	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-31 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

The Veteran is represented by:  Colorado Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant, had active service from August 1960 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2012 rating decisions by the RO in Denver, Colorado, which, respectively, denied service connection for tinnitus and bilateral hearing loss.   

The Veteran testified from Denver, Colorado, at a May 2016 Board videoconference hearing before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service. 

2.  Symptoms of bilateral hearing loss have been continuous since service separation.  

3.  The Veteran has a current disability of bilateral hearing loss.

4.  Symptoms of tinnitus have been continuous since service separation.   

5.  The Veteran currently has a disability of tinnitus.   







CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 1154(b), 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.326, 3.385 (2015). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  As the Board is granting service connection for bilateral hearing loss and tinnitus, the issues are substantiated and there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; 		 (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed sensorineural hearing loss (SNHL) and tinnitus, as organic diseases of the nervous system, are "chronic diseases" under 38 C.F.R. 
§ 3.309(a).  See Fountain v. McDonald, 27 Vet.App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For these reasons, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to these disorders.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

As the Board is granting presumptive service connection for bilateral hearing loss and tinnitus based on continuity of symptomatology (adjudicated below) since service under 38 C.F.R. § 3.303(b), the theories of direct service connection 
(38 C.F.R. § 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for hearing loss manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran essentially contends that the current bilateral hearing loss developed due to in-service exposure to acoustic trauma.  Specifically, at the May 2016 Board hearing, the Veteran testified as to experiencing bilateral hearing loss caused by exposure to artillery fire and howitzers due to an in-service assignment as a gunner. Additionally, the Veteran's wife testified to first noticing the Veteran's hearing loss when the couple met in 1966.  At the December 2011 VA audiometric examination, the Veteran reported continuous, "long standing" hearing loss.  See December 2011 VA audiometric examination report.  In a January 2012 statement, the Veteran advanced experiencing loud noise exposure during service, including artillery fire.  A May 2015 statement reflects the Veteran, through the representative, advanced that bilateral hearing loss was due to in-service noise exposure.  

First, the Board finds that the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  At the December 2011 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from artillery fire while performing duties as a gunner.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma during service.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's bilateral hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss disability of either ear in active service, such is not required.  See 38 C.F.R. 
§ 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 
159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that hearing was diminished during service and continued to worsen since service separation.  

Both the December 2011 and August 2012 VA examiners opined that it was less likely than not that the Veteran's bilateral hearing loss was due to in-service noise exposure because the February 1961 audiometric examination showed no significant shift in either ear during service.  At the May 2016 Board hearing, the Veteran indicated that an audiometric examination was not performed at service separation.  The Board notes that the evidence of record reflects that the February 1961 service separation audiometric examination shows pure tone thresholds of zero dB in all Hz ranges.  Based on the above, the Board finds that the February 1961 service separation audiometric examination results are inadequate because zero dB in all Hz ranges and the Veteran's testimony suggest an audiometric examination was not performed at service separation.  As such, the Board is placing no reliance on the February 1961 service separation audiometric examination.  See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service).

Service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Throughout the course of this appeal, the Veteran has contended that hearing loss began during service and has continued to worsen since service separation.  See May 2016 Board hearing transcript.  The Board finds that the Veteran and his wife have made credible statements that bilateral hearing loss symptoms began in active service and have been continuous since service.  See Layno, 6 Vet. App. at 465 (competent lay evidence can be provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  The Board also finds the Veteran's assertions of the onset of bilateral hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma, current diagnoses, and the lack of probative evidence to the contrary, are sufficient to place in equipoise the question of whether the current bilateral hearing loss may be presumed to have been incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for bilateral hearing loss is warranted under 38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection. 

Service Connection for Tinnitus

Throughout the course of this appeal, the Veteran has contended that tinnitus began during service and continued to worsen since service separation.  See May 2016 Board hearing transcript.  The September 2011 claim reflects the Veteran wrote experiencing "continuous ringing" in the ears due to in-service artillery duties, including exposure to howitzers.   

The evidence of record, including the December 2011 VA examination report, demonstrates that the Veteran has a current tinnitus disability.  The May 2016 Board hearing transcript reflects that the Veteran testified to bilateral tinnitus since service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").    

As noted above, the Board finds that the Veteran experienced in-service acoustic trauma from artillery fire while performing duties as a gunner.  Service connection is being established for hearing loss on the basis of the in-service loud noise exposure sufficient to cause sensorineural hearing loss, and which was followed by continuous post-service symptoms of hearing loss that suggest the severity of the noise exposure was sufficient to cause nerve damage, which suggests that same nerve damage could also result in tinnitus.  See Fountain, 27 Vet. App. 258 (recognizing medical authority for the proposition that, where there is evidence of acoustic trauma and sensorineural hearing loss, there is a suggestion the nerve damage is sufficient to cause tinnitus).

The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation from service.  Although the Veteran was not specifically diagnosed with a tinnitus disability during service, as discussed above, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service occurrence).  

The Veteran has asserted at the May 2016 Board hearing and elsewhere that tinnitus originated during active service and has continued to the present.  The Veteran's statements are competent, credible, and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on evidence of continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R.§ 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) are met, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C.A. § 7104.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


